John Hancock Funds II 601 Congress Street Boston, MA 02210 July 29, 2010 VIA EDGAR U.S Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: John Hancock Funds II (the "Registrant") File Nos. 333-126293; 811-21779 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), this letter serves as notice that the forms of prospectuses dated July 28, 2010 for each class of shares of Currency Strategies Fund, Technical Opportunities Fund II, John Hancock Mutual Shares Fund and International Growth Stock Fund, each a separate series of the Registrant, that would have been filed under paragraph (b) or (c) of Rule 497 would not have differed from the forms of prospectus contained in Post-Effective Amendment No.35 to the Registration Statement on Form N-1A filed electronically with the Securities and Exchange Commission on July 23, 2010 via EDGAR. If you have any questions or comments, please call me at 617-663-2261. /s/ Christopher Sechler Christopher Sechler Assistant Secretary
